Interview Summary
An agenda was discussed with the examiner prior to this meeting, which included how the Affidavit of 12/08/2020 was a proper showing of unexpected results.

Mr. Smith discussed Claim 1:
A cooked-rice improver comprising: 
low-decomposition starch, comprising:
a molecular weight of 500,000 to 4,000,000; and 
dextrin, comprising:
a dextrose equivalent (DE} value greater than one and equal to or lower than fifteen; and
wherein the low-decomposition starch to dextrin have a mass ratio in a range from 2:8 to 6:4.


Mr. Smith discussed the data in the Affidavit of 12/08/2020 that showed that the Wantanabe value was outside of the range claimed.  Although the MW was rejected as being result effective.   Wantanabe did not discuss the effect of rice flavor.  Tables 2-3 4 shows that taste testers for a DE value of 1, 3.5 and 15 found a favorable result for a  DE value of 3.5 and 15 at a starch to dextrin ratio of 2:8, 3:8, 4:6, 5:5, 6:4 with a MW of 500,000, 2,500,000 and 4,000,000.  

Mr. Smith stated that the experimental data does show how all the ranges were established, and discussed all of the Tables provided.

DE values neglect under the range of 1 is not provided.
How the claimed ranges are established is not fully disclosed, or with complete detail because the specific amount of the ingredients (starch and dextrin) used (grams, wt%) to represent the ratio are not provided. Given the ratio is performed in mass amounts, like grams, the amount of the composition as a whole is not provided.  Given the ratio is performed in wt%, the full range of possible values for the ratio is not provided.
The unexpected result must be toward the full scope of the composition claimed.
Statistical significance must be shown, the amount of experimental runs in the full experiment and amount of times the full experiment is performed, showing that there is stability in the results. The list of criteria above must also be provided, please take a look at each an every item.

In this case the claims are so very broad, including many factors at many levels, which means that the experimental design will have many experimental runs.  Then they all have to be repeated enough time to show statistical significance.  
The experimental design consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of 3 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.
The more limited the claims are, make a design with less experimental runs. In this case Applicant might consider claiming fever types of starches and dextrins, wherein the amounts thereof are in weight percent or by volume, versus the infinite amount of values encompasses by a ratio.

The examiner noted the following guidelines for presenting a proper showing of unexpected results, including in the Office Action of 6/17/2021, stating:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Mr. Smith states that he and Applicant will discuss narrowing the claims to specific types of: ingredients, amounts and molecular weights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793